USAA EAGLE LOGO (r) 9800 Fredericksburg Road San Antonio, Texas 78288 December 12, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:USAA Mutual Funds Trust 1933 Act File No. 33-65572 1940 Act File No. 811-7852 Dear Sir/Madam: Pursuant to Rule 497(e) of the Securities Act of 1933, the aforementioned Registrant hereby submits for filing interactive data relating to the USAA Global Managed Volatility Fund's prospectus dated May 1, 2014, As Supplement November 24, 2014, filed with the Securities and Exchange Commission on November 24, 2014, under Rule 497(e) (Accession No. 0000908695-14-000384. The purpose of this filing is to submit an XBRL interactive data file in the manner provided by Rule 405 of Regulation S-T, General Instruction C.3.(g) of Form N-1A and Rule 497(e). If you have any questions with respect to the enclosed, please contact me at (210) 498-0034. Sincerely, /S/ DANIEL MAVICO Daniel Mavico Assistant Secretary USAA Mutual Funds Trust
